Citation Nr: 0534008	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-15 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for status post 
pacemaker implantation for auriculoventricular block with 
history of chest pain and dizziness, currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 1975 
and from September 1983 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the 10 percent 
rating for the veteran's service-connected heart disability.  
In August 2004, the Board remanded the claim for further 
development.  The Appeals Management Center (AMC) undertook 
such development and issued a supplemental statement of the 
case in June 2005.


FINDINGS OF FACT

1.  Prior to May 30, 2003, the veteran's auriculoventricular 
block with history of chest pain and dizziness, status post 
pacemaker implantation, was manifested by a workload of 8 to 
10 METs that resulted in dyspnea and syncope, an ejection 
fraction of 58 percent, and the requirement of a pacemaker.

2.  As of May 30, 2003, the veteran's auriculoventricular 
block with history of chest pain and dizziness, status post 
pacemaker implantation, has been manifested by an ejection 
fraction ranging from 28 percent to 50 percent.

3.  During the entire appeal period, there has been no 
evidence of cardiac hypertrophy or dilatation, congestive 
heart failure, a workload of 3 METs or less, or a consistent 
ejection fraction of less than 30 percent. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent are not 
met prior to May 30, 2003 for status post pacemaker 
implantation for auriculoventricular block with history of 
chest pain and dizziness.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104, 
Diagnostic Codes 7015 (2005).

2.  The criteria for a 60 percent rating are met as of May 
30, 2003, for status post pacemaker implantation for 
auriculoventricular block with history of chest pain and 
dizziness.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 
7015 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a heart disability.  In this 
context, the Board notes that a substantially complete 
application was received in December 2000 and adjudicated in 
February 2001, without proper notice.  However, during the 
course of the appeal, in April 2003, the AOJ provided notice 
to the veteran regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for an increased evaluation; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to send in any evidence he had.  In August 2004, the veteran 
was again notified of this information.  At that time, the 
veteran submitted additional medical evidence and informed 
the RO that he had nothing further to submit. 

In June 2005, the AMC readjudicated the claim based on all 
the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the April 2003 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
private and VA treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for auriculoventricular 
(AV) block with history of chest pain and dizziness in August 
1991 and was evaluated as 10 percent disabling under DC 7015.   
By rating decision in April 2001, after the veteran received 
a pacemaker implant, his disability was recharacterized as 
status post pacemaker implantation for the AV block with 
chest pain and dizziness.  The diagnostic code was changed to 
DC 7015-7018.

Under the rating criteria for disabilities of the heart, the 
diagnostic codes incorporate objective measurements of the 
level of physical activity, expressed numerically in METs, at 
which cardiac symptoms develop.  One metabolic equivalent, or 
MET, is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  See 38 C.F.R. § 
4.104, Note (2).

The particular criteria for atrioventricular block (also 
referred to as auriculoventricular block) state that an 
evaluation of 10 percent disabling is warranted where a 
workload of greater than 7 METS but not greater than 10 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or where continuous medication or a pacemaker is required.  
38 C.F.R. § 4.104, DC 7015.
A 30 percent evaluation will be assigned where a workload of 
greater than 5 METS but not greater than 7 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent evaluation is warranted where a workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.

The maximum, 100 percent, disability evaluation is warranted 
for chronic congestive heart failure, or where a workload of 
3 METS or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.

The Board notes that DC 7018 deals with implantable cardiac 
pacemakers, and rates at 100 percent for two months following 
hospital admission for implantation.  38 C.F.R. § 4.104, DC 
7018.  The veteran's rating history does reflect that he 
received this maximum rating during his initial hospital 
stay.  The Schedule otherwise directs that thereafter, the 
disability will be evaluated under DC 7015.

The Board has reviewed the entire claims file, to include VA 
inpatient and outpatient clinical records, dated from 
December 2000 to December 2004, and VA examination reports, 
dated in October 2001 and October 2004.  Additionally, 
private medical reports dated in May 2004 are of record.

These records demonstrate that the veteran has been treated 
on occasion for mild chest tightness and pressure, as well as 
episodes of dyspnea and syncope.  These records also cover 
the veteran's pacemaker implantation in December 2000 and two 
occasions of possible, but unconfirmed, myocardial 
infarctions in August 2001 and May 2004.  

During the course of his treatment, he has undergone several 
echocardiograms (ECGs) and multiple-gated acquisition (MUGA) 
scans to determine his ejection fraction (EF).  Those tests 
demonstrated left ventricular dysfunction, with the following 
EF results: 58 percent  in February 2002; 50 percent in May 
2003; 35 to 40 percent in November 2003; 40 to 45 percent in 
May 2004; 28 to 38 percent in June 2004; and, 50 percent in 
July 2004.  These figures show that the veteran's disability 
picture more nearly approximates the 60 percent level as of 
the May 2003 echocardiogram showing an EF within the range of 
30 to 50 percent.  

Prior to that May 30, 2003 ECG, the veteran exhibited no 
symptoms commensurate with a rating in excess of 10 percent.  
There are two estimations of the veteran's workload of 
record.  In November 2001, it was estimated at 8 METs, and in 
January 2003, 10 METs.  (The Board notes also that upon 
examination in October 2004, the cardiologist indicated the 
veteran had a normal MET level.)  These levels fall within 
the 10 percent category.  Furthermore, neither radiographic 
nor electrographic results have ever demonstrated cardiac 
hypertrophy or dilatation.

The Board notes that the veteran's disability picture does 
not more nearly approximate the maximum (100 percent) rating 
under the Schedule, whether before or after May 2003.  At no 
point during the appellate period has there been evidence of 
congestive heart failure or a workload of 3 METs or less.  
Nor has there been a consistent ejection fraction of less 
than 30 percent.  While it is true that on one occasion, the 
EF was estimated in terms of a range that began at 28 
percent, this cannot be viewed in isolation of the remainder 
of the evidence, which clearly shows an EF above 30 percent 
the majority of the time.  

Accordingly, the Board finds that an increased evaluation of 
60 percent (and no higher) is in order as of May 30, 2003 
(and no earlier), as that is the first indication of an 
ejection fraction sufficient for the higher category.  




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 60 percent evaluation for status post 
pacemaker implantation for auriculoventricular block with 
history of chest pain and dizziness is granted, effective May 
30, 2003, subject to regulations applicable to the payment of 
monetary benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


